
	
		I
		111th CONGRESS
		2d Session
		H. R. 5225
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2010
			Ms. Tsongas
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the Secretary of Defense and the Secretary of
		  Veterans Affairs to jointly develop and implement an electronic personnel file
		  system, and to jointly conduct a study on improving the access of veterans to
		  files related to military service and veterans benefits, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Improving Veterans’ Electronic Transition Services
			 Act or the iVETS
			 Act.
		2.Improving
			 veterans access to records
			(a)Access to
			 personnel filesNot later
			 than one year after the date of the enactment of this Act, the Secretary of
			 Defense and the Secretary of Veterans Affairs shall jointly develop and
			 implement a system allowing a veteran to securely and electronically access the
			 official military personnel file of the veteran.
			(b)Centralized Web
			 Portal
				(1)StudyThe
			 Secretary of Defense and the Secretary of Veterans Affairs shall jointly
			 conduct a study on establishing a veterans portal based on the knowledge online
			 portals.
				(2)Matters
			 includedThe study under paragraph (1) shall include an
			 assessment of the following:
					(A)Using the knowledge online portals as a
			 model for establishing a veterans portal that includes a single sign-on system
			 for email, personal profiles, organizational pages, directory services, file
			 sharing, and message boards.
					(B)The ability of a veteran to use the
			 veterans portal to access the official military personnel file of the veteran,
			 including form 214 of the Department of Defense.
					(C)The ability of a
			 veteran to use the veterans portal to—
						(i)file
			 for compensation, educational assistance, and other veterans benefits;
						(ii)request medical
			 care; and
						(iii)track the status
			 of filings and requests described by clause (i) and (ii).
						(D)The ability of a member of the Armed Forces
			 who is retiring, being separated, or discharged from the Armed Forces to
			 transfer the knowledge online portal account of the member to the veterans
			 portal.
					(E)Other matters that
			 the Secretaries consider appropriate in establishing a veterans portal.
					(3)ReportNot later than 90 days after the date of
			 the enactment of this Act, the Secretaries shall jointly submit to the
			 appropriate congressional committees a report on the study under paragraph
			 (1).
				(4)DefinitionsIn this subsection:
					(A)The term
			 appropriate congressional committees means the following:
						(i)The
			 Committee on Armed Services and the Committee on Veterans’ Affairs of the House
			 of Representatives.
						(ii)The
			 Committee on Armed Services and the Committee on Veterans’ Affairs of the
			 Senate.
						(B)The term compensation has the
			 meaning given that term in section 101(13) of title 38, United States
			 Code.
					(C)The term
			 knowledge online portal means the Army Knowledge Online portal,
			 the Defense Knowledge Online portal, or other similar Internet Web site
			 established by the Secretary of Defense.
					(D)The term
			 veterans portal means an Internet Web site that provides a veteran
			 with a centralized, secure, and reliable method for accessing service records,
			 health care records, and personalized information regarding compensation,
			 educational assistance, and other related benefits provided under title 38,
			 United States Code.
					
